              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

CANTU SERVICES, INC.,        )
a Texas corporation,         )
                             )
              Plaintiff,     )
                             )
v.                           )                      No. CIV-12-129-R
                             )
JAMES KEVAN WORLEY; and      )
BLACKSTONE CONSULTING, INC., )
                             )
             Defendants.     )

                                           ORDER

       On June 7, 2021—in Doc. No. 110—the Court denied in part and granted in part

Cantu Services Inc.’s (“Cantu”) motion to compel, Doc. No. 99. In its Order, the Court also

denied in part Blackstone Consulting Inc.’s (“BCI”) motion for a protective order, Doc.

No. 97. The Court explained that after the issuance of the Aycock Order on September 27,

2013, attorney Leif Swedlow’s joint representation of BCI and Robert Brown “remained

intact” because “Cantu offere[ed] no evidence that BCI and Brown, as co-clients, believed

their joint representation ended.” Id. p. 9.

       However, the Court also found that “Cantu [ ] met its burden of showing sufficient

evidence to warrant in camera review of the allegedly privileged communications.” Id. p.

11. Accordingly, the Court ordered BCI to produce the requested communications for in

camera review and permitted Cantu to serve its subpoena duces tecum on Brown. Id. p. 13.

The documents in dispute are as follows:
      Interrogatory Nos. 11–16 and Requests for Production Nos. 6–11, which
      request:

             Interrogatory No. 11 and Request for Production No. 6: All
             communications between BCI officers, employees, and
             representatives and Brown between May 1, 2013 and October
             31, 2015 relating to the state court actions, the arbitration, the
             Aycock Order, and Cantu’s termination.

             Interrogatory No. 12 and Request for Production No. 7: All
             communications between BCI officers, employees, and
             representatives and Swedlow between May 1, 2013 and
             October 31, 2015 relating to the state court actions, the
             arbitration, the Aycock Order, and Cantu’s termination.

             Interrogatory No. 13 and Request for Production No. 8: All
             communications between Brown and Swedlow and other firm
             attorneys or employees between May 1, 2013 and October 31,
             2015 relating to the state court actions, the arbitration, and the
             Aycock Order.

             Interrogatory No. 14 and Request for Production No. 9: All
             communications between Brown, BCI, and Swedlow and other
             firm attorneys or employees between May 1, 2013 and October
             31, 2015 relating to the state court actions, the arbitration, the
             Aycock Order, and Cantu’s termination.

             Interrogatory No. 15 and Request for Production No. 10:
             All documents relating to or comprising legal bills from
             Swedlow between May 1, 2013 and October 31, 2015 relating
             to the state court actions, the arbitration, and the federal court
             action confirming the arbitration award.

             Interrogatory No. 16 and Request for Production No. 11:
             All documents relating to the termination of Cantu as Brown’s
             teaming partner at Fort Sill.

Doc. No. 110, pp. 6–7 (internal citations and footnotes omitted).

      On June 15, 2021, the Court received BCI’s materials for in camera review. After

Cantu served its subpoena duces tecum on Brown, Brown then produced the requested


                                             2
materials for in camera review on July 7, 2021. The Court then reviewed the produced

materials to determine whether the crime or fraud exception severed the attorney-client

privilege or work-product doctrine.

      “As the Tenth Circuit has previously stated, ‘some type of prima facie showing of a

crime or fraud is required under Oklahoma law in order to trigger the applicability of the

crime-fraud exception.’” Doc. No. 110, pp. 10–11 (citing Motley v. Marathon Oil Co., 71

F.3d 1547, 1551 (10th Cir. 1995) (citing White v. American Airlines, Inc., 915 F.2d 1414,

1424 (10th Cir. 1990))). After conducting its review, the Court concludes that the produced

materials did not reveal any evidence of crime or fraud. Accordingly, the crime-fraud

exception is inapplicable. Therefore, Cantu’s motion to compel, Doc. No. 99, is DENIED.

Further, BCI’s motion for a protective order, Doc. No. 97, is GRANTED.

      IT IS SO ORDERED on this 12th day of July 2021.




                                            3
